



Exhibit 10.2
AMENDED AND RESTATED AGREEMENT OF EMPLOYMENT
THIS AMENDED AND RESTATED AGREEMENT OF EMPLOYMENT (the “Agreement”) is made as
of the 8th day of April, 2016 (the “Effective Date”), by and between Gaurav
Aggarwal, M.D. (hereinafter referred to as “Executive”), and Ocera Therapeutics,
Inc., a corporation organized and existing under the laws of the State of
Delaware (hereinafter referred to as the “Company”).
WITNESSETH:
WHEREAS, the Company and Executive previously entered in an employment
agreement, dated April 30, 2014, which the Company and Executive intend to
replace with this Agreement; and
WHEREAS, Executive acknowledges that the restrictions against disclosures of
certain information, the provisions regarding ownership of intellectual property
and the other agreements set forth in this Agreement have constituted a
substantial inducement to the Company to enter into this Agreement, and that
none of such restrictions or agreements set forth in the Agreement will be
unduly burdensome.
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
covenants and agreements contained herein, the parties hereby agree as follows:
1.    Employment. The Company hereby continues to employ Executive as its Chief
Business Officer, and Executive hereby accepts such continued employment upon
the terms and conditions set forth in this Agreement.
2.    Term of Employment. The Company will continue to employ Executive, and
Executive agrees to continue to remain in the full-time employ of the Company,
until such employment is terminated by either party in accordance with the
provisions hereof (the “Term”).
3.
Duties and Authority of Executive.

(a)    Executive shall devote his full business time, attention and energies to
performance of his duties hereunder as reasonably directed by the Company’s
Chief Executive Officer, and further agrees at all such times to act in a manner
consistent with Company interests, and to perform such duties ably, faithfully
and diligently. Executive shall be permitted to engage in family, civic,
charitable and other non-commercially oriented activities but shall not engage
in any outside work during business hours and/or commercially oriented
activities which will materially affect, impede, prohibit, or restrict his
abilities to perform his obligations under this Agreement. Executive shall
provide written notice to the Company’s Chief Executive Officer prior to
engaging in any material outside work or commercially oriented activity, and
permission to engage in any such work or activity shall be granted solely in the
discretion of the Chief Executive Officer. Executive shall have the ability to
engage in activities which are primarily personal investment activities and are
not related to the business of the Company, provided, further, no such activity
shall interfere, in any material respect, with Executive’s obligations under
this Agreement.


ACTIVE/84691149.2

--------------------------------------------------------------------------------





Notwithstanding the foregoing, and except to the extent the restrictions
contained in Section 9 may apply, nothing in this Agreement shall prohibit
Executive from: (i) participating in charitable and professional organizations
in an unpaid capacity; or (ii) serving as a non-executive director of one or
more other corporations so long as such activities are disclosed to the Chief
Executive Officer; in each case, in a manner, and to an extent, that will not
materially interfere with his duties to the Company.
(b)    Executive shall report directly to the Company’s Chief Executive Officer.
The Chief Executive Officer shall have the power to direct, control and
supervise the duties of Executive under this Agreement, as well as the manner of
Executive’s performance of such duties; provided, however, that such duties are
consistent with Executive’s position or other positions that he may hold from
time to time and the Chief Executive Officer shall not impose or permit to be
imposed on its behalf any duties or constraints of any kind that would require
Executive to violate any law or applicable government rule or regulation.
4.
Compensation.

(a)    Salary. As Executive’s base salary for all services rendered to the
Company during the term of this Agreement, in whatever capacity rendered,
Executive shall receive an initial annual base salary of Three hundred and Sixty
Thousand Dollars ($360,000), payable in accordance with the Company’s usual
payroll practices for senior executives. Executive’s Base Salary, as in effect
from time to time, shall not be decreased without Executive’s prior written
consent. The base salary in effect at any given time is referred to herein as
“Base Salary”. The Company hereby agrees the Board of Directors of the Company
(the “Board”) or the Compensation Committee of the Board (the “Compensation
Committee”) shall conduct an annual review of Executive’s Base Salary and will
consider whether an increase in salary is appropriate, based upon Executive’s
performance and Company performance.
(b)    Bonus. Executive shall be eligible to receive an annual bonus with a
target amount equal to forty percent (40%) of his annual Base Salary, with the
actual amount determined by the Board or the Compensation Committee based upon
the achievement of certain Executive performance goals and Company milestones
identified by the Company after consultation with Executive. The annual target
bonus in effect at any given time is referred to herein as the “Target Bonus.”
Except as otherwise provided herein, to earn an annual bonus, Executive must be
employed by the Company on the day such annual bonus is paid.
5.    Benefits.
(a)    Executive shall be eligible to participate in all benefits made available
to any employees of the Company including, without limitation, medical insurance
(covering Executive and his dependents), vacation and/or retirement plans, and
such benefits shall be provided in accordance with the Company’s personnel
policies in effect from time to time during the Term. The Company reserves the
right to change any Company benefit plan without Executive’s consent at any
time.


2    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





(b)    Executive shall be eligible to participate in the Company’s 401(k) plan,
subject to its terms and conditions.
(c)    Executive shall be entitled to four (4) weeks annual vacation leave,
subject to the Company’s vacation policy in effect from time to time, no fewer
than six (6) paid holidays per year and such other benefits, including sick
leave, as the Company shall from time to time make available to its senior
executive employees. Executive shall be subject to the Company’s personnel
practices in effect from time to time, in accordance with the Company’s
Executive Handbook; provided that in the event of any conflict between the
Executive Handbook or any other policy of the Company and the terms of this
Agreement, the terms of this Agreement shall govern and control.
(d)    The Company shall promptly reimburse Executive for all reasonable
expenses incurred by Executive in the course of Executive’s employment under
this Agreement, subject to such reasonable requirements with respect to
substantiation and documentation as may be specified by the Company or the
Internal Revenue Service. The Company may establish general guidelines with
respect to expenses chargeable to the Company. Only expenses meeting the terms
of such guidelines are subject to reimbursement unless the Company otherwise
determines, at its discretion, on a case-by-case basis.
6.    Termination. Executive’s employment pursuant to this Agreement may be
terminated upon the happening of any of the following events (each, a
“Termination Event”), subject to Section 7 hereof:
(a)    The death of Executive;
(b)    The Company’s delivery to Executive of written notice of immediate
termination by the Company of the services of Executive for Cause. As used in
this Agreement, “Cause” shall be defined to include any one or more than one of
the following:
(1)    Material Breach of any term of this Agreement by Executive. As used in
this Agreement, the term “Material Breach” shall be defined as any act, other
than an act which falls within the scope of one or more of Sections 6(b)(2)
through 6(b)(6) of this Agreement, which is a breach of a material term of this
Agreement, which causes or is likely to cause material harm to the Company, and
which, if correctable, is not corrected by Executive within thirty (30) days
after written notice of such breach is provided to Executive by the Company;
(2)    Embezzlement, misappropriation or theft of money or material property by
Executive from the Company;
(3)    Executive’s commission of, conviction of, or plea of no contest (or
similar pleading) to, a felony or serious misdemeanor or other crime involving
moral turpitude during the Term;
(4)    Executive’s fraud or material dishonesty to or with respect to the
Company or conduct by Executive which would constitute a breach of the duty of
loyalty by a


3    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





director of the Company (whether Executive is then serving or has ever served as
a director of the Company); or
(5)    Executive’s continued or repeated failure to perform in any material
respect the duties assigned to Executive by the Board or the Chief Executive
Officer; provided, however, the Company will notify Executive in writing
specifically identifying Executive’s failure to perform not less than thirty
(30) days prior to any proposed termination and give Executive a reasonable
opportunity to correct such failure.
(c)    Thirty (30) days after the Company’s delivery to Executive of written
notice of termination by the Company of the services of Executive without Cause;
(d)    Thirty (30) days after the Company’s receipt from Executive of a written
notice of resignation for Good Reason, which written notice must: (i) state in
reasonable specificity the event giving rise to Good Reason, (ii) be provided to
the Company no later than ninety (90) days following the initial occurrence
constituting Good Reason, and (iii) provide the Company with thirty (30) days to
correct or cure the event constituting Good Reason hereunder. As used in this
Agreement, “Good Reason” shall be defined to include the occurrence, without
Executive’s consent, of any one or more of the following:
(1)    The Company’s Material Breach of any term of this Agreement. As used in
this Agreement, the term “Company’s Material Breach” shall be defined as any
act, other than an act which falls within the scope of Sections 6(d)(2) and (3)
of this Agreement, which breaches a material term of this Agreement, causes or
is likely to cause material harm to Executive and is not corrected by the
Company within the cure period provided for above;
(2)    Any material reduction in Executive’s Base Salary, target bonus
percentage or benefits (but excluding any reduction in benefits proportionately
applicable to all executives of the Company) or any material diminution in
Executive’s title, duties or responsibility as Chief Business Officer of the
Company, in each case which is not corrected by the Company within the cure
period provided for above; or
(3)    Any relocation of Executive’s primary work location by more than fifty
(50) miles from the city of Palo Alto, which is not corrected by the Company
within the cure period described in Section 6(d)(iii) above.
(e)    Thirty (30) days after the Company’s receipt from Executive of a written
notice of resignation without Good Reason, which date may be accelerated by the
Company by delivery of written notice to Executive stating the date upon which
such termination of employment shall be effective (which acceleration of date
shall in no event constitute a termination without Cause);
(f)    The mutual written agreement of both Executive and the Company.


4    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





7.    Benefits and Duties Upon Termination.
(a)    Termination by Company for Cause. Upon any termination of Executive’s
employment hereunder for Cause, as defined above, Executive shall be entitled to
no further compensation or benefits under this Agreement after the termination
date, except (i) accrued but unpaid Base Salary through the date of termination,
unpaid expense reimbursements (subject to, and in accordance with, Section 5(d)
of this Agreement) and unused vacation that accrued through the date of
termination on or before the time required by law but in no event more than
thirty (30) days after the date of termination; (ii) any vested benefits
Executive may have under any employee benefit plan of the Company through the
date of termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans and (iii) any other
amounts as may be required by law (collectively, the “Accrued Benefit”).
(b)    Termination by Company Without Cause or by Executive with Good Reason. If
Executive’s employment with the Company is terminated: (i) by the Company
without Cause; or (ii) by Executive for Good Reason (each a “Severance Event”),
provided that Executive executes a general release substantially in the form
attached as Appendix A hereto and such release becomes effective no later than
60 days after the date of termination, the Company shall: (A) pay Executive the
Accrued Benefit; (B) continue to pay Executive, in accordance with the Company’s
regular periodic payroll practices in place immediately prior to such
termination, an amount equal to Executive’s Base Salary for six (6) months from
the effective date of Executive’s termination (the “Severance Term”); (C) pay
Executive an amount equal to Executive’s Target Bonus multiplied by a fraction,
the numerator of which is the number of days Executive was employed during the
calendar year during which the date of termination occurs and the denominator of
which is 365; and (D) pay an amount throughout the Severance Term equal to
Executive’s monthly cost of coverage with respect to health benefits immediately
prior to the Termination Event, with payment of such benefits to be made in any
event no later than the end of the calendar year immediately following the
calendar year in which Executive’s employment terminated. Amounts due under
Section 7(b)(B) and (D) shall commence within 60 days after the effectiveness of
the release described above; provided that if the 60-day period for providing a
general release spans two calendar years, payment shall commence to be made in
the second calendar year with a catch-up payment for amounts that would have
commenced earlier but for the operation of this sentence. Amounts due under this
Section 7(b) shall be paid without mitigation or offset for any other amount
earned by Executive. Upon termination of Executive’s employment as the result of
a Severance Event, all of Executive’s stock options and other stock-based awards
that are subject to time-based vesting and that would otherwise have vested
during the six (6) month period following the effective date of such termination
(assuming no termination had occurred) shall immediately accelerate and become
fully exercisable or nonforfeitable as of the date of such termination.
(c)    Voluntary Resignation Without Good Reason. If Executive resigns
voluntarily without Good Reason, Executive shall not be entitled to further
compensation or benefits following the effective date of termination (except the
Accrued Benefit); provided, however, that the Company may accelerate the
effective date of any resignation by providing written notice to Executive of
such accelerated effective date, provided that the Company pays and provides to
Executive all Base Salary and benefits that would have been provided to
Executive in the period


5    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





between his resignation and his original effective date of resignation had he
been employed by the Company during such period. Such resignation, by itself,
will not give rise to a cause of action by the Company against Executive, and
such acceleration of the effective date of any resignation will not give rise to
a cause of action by Executive against the Company.
(d)    Mutual Agreement. Upon any termination of Executive’s employment
hereunder through written mutual agreement, Executive shall be entitled to the
Accrued Benefit and any further compensation or benefits as mutually agreed upon
in writing.
(e)    Change of Control. If Executive’s employment is terminated: (i) by the
Company for any reason other than for Cause, other than by reason of his death
or permanent disability, or (ii) by Executive for Good Reason, in either case,
in anticipation of and within three (3) months before, concurrently with, or
within twelve (12) months following a Change of Control, and provided that
Executive executes a general release substantially in the form attached as
Appendix A hereto and such release becomes effective no later than 60 days after
the date of termination, then all stock options and other stock-based awards
held by Executive that are subject to time-based vesting shall vest and become
exercisable in full as of a time immediately prior to such termination, or
Change of Control, if later, and the Company shall pay Executive:
(i)    an amount equal to six (6) months of his then-current monthly base salary
(less all applicable deductions for withholding taxes and the like) payable in a
single lump sum;
(ii)    an amount equal to: (i) the percentage of his annual base salary
Executive received as a bonus payment for the calendar year immediately
preceding the year of termination, multiplied by (ii) the base salary Executive
received in the year of termination (excluding payments made pursuant to Section
7(f)(i) hereof), such amount to be paid in a single lump sum; and
(iii)    an amount equal to Executive’s monthly cost of coverage for group
health benefits immediately prior to the Termination Event, times six (6).
Amounts due under this Section 7(e) are in lieu of amounts payable under Section
7(b) and shall be paid without mitigation or offset for any other amount earned
by Executive. If all conditions necessary to establish Executive’s entitlement
to the payments specified in this Section 7(e) have been satisfied, such
payments shall be paid in full within five (5) business days after the
effectiveness of the release described above, and in any event no later than
March 15 of the calendar year following the calendar year in which Executive’s
employment terminated. Notwithstanding the foregoing, if the 60-day period for
providing a general release spans two calendar years, payment shall be made only
in the second calendar year.
(f)    Definition of Change of Control. For purposes of this Agreement, a
“Change of Control” shall be deemed to have occurred:
(i)    If any person (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company or


6    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





any trustee or fiduciary holding securities under an employee benefit plan of
the Company), becomes a beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that, a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote).
(ii)    Upon the consummation of (A) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will beneficially own, immediately after
the merger or consolidation, shares entitling such stockholders to less than 50%
of all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), (B) a sale or
other disposition of all or substantially all of the assets of the Company, or
(C) any merger, sale or disposition described in clauses (A) or (B) involving
one or more subsidiaries of the Company whose collective operations constitute a
majority of the Company’s business. For purposes of clarity, any change in the
majority ownership of the Company that results solely from an equity financing
event (i.e., an event pursuant to which existing stockholders are not
transferring or selling existing shares), shall in no event constitute a Change
of Control hereunder.
8.    Section 280G.
(a)    Notwithstanding anything to the contrary herein, if it shall be
determined that any payment or benefit hereunder or under any other plan or
agreement or otherwise, calculated in a manner consistent with Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and the applicable
regulations thereunder (collectively “Payments”), would constitute a “ parachute
payment” to Executive within the meaning of Section 280G of the Code, and thus
would not be deductible under Section 280G of the Code and would be subject to
the excise tax imposed by Section 4999 of the Code (“280G Tax”), and if and only
if Executive would be in a better after-tax position by reducing the Payments,
the Payments shall be reduced such that the sum of all Payments is $1.00 less
than the amount at which Executive becomes subject to the excise tax imposed by
Section 4999 of the Code. In such case, the Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Payments that are to be paid the furthest in time from consummation of the
transaction that is subject to Section 280G of the Code: (1) cash payments not
subject to Section 409A of the Code; (2) cash payments subject to Section 409A
of the Code; (3) equity-based payments and acceleration; and (4) non-cash forms
of benefits; provided that in the case of all the foregoing aggregate Payments
all amounts or payments that are not subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that are subject
to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).
(b)    Any determinations to be made under this Section 8 shall be made by the
Company’s independent public accountants (the “Accounting Firm”), which firm
shall provide its


7    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





determinations and any supporting calculations both to the Company and to
Executive, and shall be binding upon the Company and Executive. All fees and
expenses of the Accounting Firm in performing the determinations referred to in
this Section shall be borne solely by the Company.
9.    Restrictive Covenants.
(a)    For a period of one (1) year following any Termination Event (the
“Non-Solicitation Period”), Executive shall not directly or indirectly induce or
attempt to influence any employee of the Company or any of its subsidiaries to
terminate his employment with the Company or any such subsidiary, as the case
may be.
(b)    During the term of this Agreement, Executive shall not, without the
written consent of the Company, engage in, whether as a principal, partner,
director, officer, agent, employee, consultant or in any other capacity, or have
any direct or indirect ownership interest in, any business which has as its
primary focus the development of pharmaceutical therapies in which the Company
is conducting clinical trials during the term of Executive’s employment (the
“Area of Non-Competition”) or with any division or group of a business which has
the Area of Non-Competition as its primary business focus; provided, however,
that this covenant not to compete shall not preclude an Executive from owning,
as a passive investor, up to five percent (5%) of the outstanding shares in a
publicly traded company engaged in the activities specified in this Section
9(b).
(c)    If the covenants set forth in this Section 9 shall be held by any court
of competent jurisdiction to be excessively broad in time or geographical area
or both, then they shall not be void, but shall be effective and enforceable for
such shorter period of time and as to such more limited geographical area as
shall be found by such court to be valid and enforceable.
10.    Trade Secrets and Confidential Information.
(a)    Definition. “Confidential Information” includes all materials, technical
data, information, reports, presentation materials, interpretations, forecasts,
test results and other records which (i) are not available to the general
public, (ii) relating to the business activities, products and services of the
Company and its subsidiaries, including their respective customers and
suppliers, and (iii) are disclosed to Executive in connection with his services
to the Company. The term “Confidential Information” shall specifically include,
without limitation, all Company Innovations. “Confidential Information” also
shall include those portions of any opinions, judgments or recommendations which
contain or would reveal the Confidential Information, whether formulated or
prepared by the Company or Executive.
(b)    Exceptions. The obligations regarding Confidential Information under this
Agreement shall not apply to any information which:
(1)    is or becomes available to the general public without fault of Executive;
(2)    was previously known to Executive prior to disclosure to Executive by the
Company, as evidenced by tangible records;


8    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





(3)    subsequently is rightfully obtained by Executive from a third party who
lawfully possessed the information and who had the right to make such
disclosures; or
(4)    is required to be disclosed to the public directly or be accessed by a
freedom of information request as a result of an order of a court of law or
other governmental body.
(c)    Use and Obligations. Executive shall use Confidential Information only to
perform Executive’s duties and obligations to the Company, and shall not
disclose or use Confidential Information for any other reason or purpose.
Executive’s obligations under this Agreement apply to all Confidential
Information, and Executive agrees to protect such information regardless of
whether the information was disclosed in verbal, written, visual or other form.
Executive hereby agrees to give notice immediately to the Company of any
unauthorized use or disclosure of Confidential Information by Executive.
Executive further agrees to assist the Company in remedying any such
unauthorized use or disclosure of Confidential Information. Confidential
Information shall not become the property of Executive, shall be kept
confidential and shall be protected from disclosure by Executive exercising at
least the same degree of care as used to protect his own proprietary information
of like kind and nature; provided, however, that in no case shall the degree of
care be less than a reasonable degree of care. Furthermore, no right is granted
to Executive to make, use, or sell any invention or material described in the
Confidential Information.
(d)    Procedure for Required Disclosure. In the event that Executive is
requested or required to disclose to third parties any Confidential Information
or any opinions, judgments or recommendations developed from the Confidential
Information, Executive will, prior to disclosing such Confidential Information,
and to the extent permitted by law, provide the Company with prompt notice of
such request(s) or requirement(s) so that the Company may seek appropriate legal
protection or waive compliance with the provisions of this Agreement. If no
legal protection or waiver is obtained and, after consulting his legal counsel,
Executive concludes that he is compelled by law to disclose certain Confidential
Information, Executive may disclose that Confidential Information. Executive
will not oppose action by, and will reasonably cooperate with the Company to
obtain legal protection or other reliable assurance that confidential treatment
will be accorded the Confidential Information.
(e)    Return of Confidential Information. At the Company’s written request,
Executive shall (a) promptly return all written Confidential Information and all
other written material concerning or reflecting any information in the
Confidential Information; and (b) not retain any copies, extracts or
reproductions in whole or in part of such written material. Notwithstanding the
foregoing, the parties acknowledge that Executive may retain his address book
and contact list to the extent they only contain contact information.
(f)    Survival of Provisions. Executive recognizes and agrees that he is and
shall continue to be bound by the provisions of this Section 10 upon expiration
of the Term or upon the occurrence of a Termination Event for a period of three
(3) years after the effective date of such termination or expiration.


9    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





11.    Intellectual Property.
(a)    Definitions. As used in this Agreement, the term “Innovations” shall mean
(i) processes, machines and compositions of matter; (ii) inventions and
improvements (whether or not protectable under patent laws); (iii) techniques,
ideas, concepts and programs; (iv) works of authorship and information fixed in
any tangible medium (whether or not protectable under copyright laws); (v) mask
works; (vi) trademarks, trade names, trade dress and trade secrets and know-how
(whether or not protectable under trade secret laws); and (vii) all other
subject matter protectable under patent, copyright, mask work, trademark, trade
secret or other similar laws. The term “Company Innovations” shall mean
Innovations that Executive, solely or jointly with others, conceives, reduces to
practice, creates, derives, develops or makes in the course of or otherwise in
connection with Executive’s employment with the Company. The term “Company
Innovations” shall also include, without limitation, any derivative works,
improvements, renewals, extensions, continuations, divisionals, continuations in
part, or continuing patent applications relating to any Company Innovation.
(b)    Intellectual Property Rights. Executive understands, acknowledges, and
agrees that (i) all Company Innovations shall belong to the Company; and (ii)
all Company Innovations which constitute works of authorship shall be
works-made-for-hire as defined by and pursuant to the Copyright Act of 1976, as
amended. Executive shall promptly disclose to the Company in writing any and all
Innovations, conceived, reduced to practice, created, derived, developed or made
in the course of or otherwise in connection with Executive’s employment with the
Company, whether alone or with others, and whether during regular working hours
or through the use of facilities and properties of the Company or otherwise
which relate to the business of the Company. Executive agrees to make and
maintain adequate and current records of all such Innovations, which shall be
and remain the property of the Company. Executive further agrees to use his best
efforts to supply Company Innovations to the Company in whatever form the
Company may require. Executive hereby assigns and agrees to assign to the
Company or such other party as the Company may designate all of Executive’s
right, title, and interest (including but not limited to patent rights and
copyrights) in and to any Company Innovations which are deemed not to be
works-made-for-hire to the Company or such other party as the Company may
designate, and at the Company’s request, Executive agrees to provide whatever
assistance the Company (or such other party, as the case may be) may require to
register, record, perfect, or otherwise secure the Company’s (or such other
party’s, as the case may be) rights in such Company Innovations, in each case at
the Company’s expense.
(c)    Termination Events. Upon Company’s written request, which shall be
received by Executive no later than thirty (30) days after the occurrence of any
Termination Event, Executive shall:
(1)    Deliver to the Company all designs, drawings, sketches, prototypes and
other data and records relating to Company Innovations;
(2)    Relinquish all rights, title and interest in such Company Innovations to
Company; and


10    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





(3)    Assign, execute and deliver all applications, assignments and any and all
other documents necessary for the Company to apply for federal, state or foreign
intellectual property protection on such Company Innovations.
(d)    Relinquishment of Rights to Royalties. Executive understands,
acknowledges, and agrees that by signing this Agreement he relinquishes any and
all rights to royalties or any portion of gross revenues in connection with any
Innovations, including Company Innovations, owned or sold by the Company or its
subsidiaries.
(e)    Relinquishment of Free Licenses. Executive understands, acknowledges, and
agrees that by signing this Agreement, he relinquishes any and all rights to
have personally a free nonexclusive license in any Innovation, including Company
Innovations, owned, licensed, used or held by the Company or its affiliates.
(f)    Exceptions. Notwithstanding anything to the contrary in this Section 11,
Executive shall be entitled to retain all of his rights and interest in and to
any Innovation not related to an Area of Non-Competition, which he authors or
creates as part of any project on his own time, not during normal business
hours, and not using Confidential Information or Company resources or personnel,
to and only to the fullest extent allowed by California Labor Code Section 2870
(which is attached as Appendix B).
12.    Succession and Assignment. This Agreement shall bind all parties, their
respective heirs, executors, administrators, successors and assigns, but nothing
contained herein shall be construed as an authorization or right of Executive to
assign his rights or obligations hereunder.
13.    Waiver of Breach or Violation Not Continuing. Waiver of a breach or
violation of any provision of this Agreement shall not operate or be construed
to be a waiver if any subsequent breach hereof.
14.    Notices. The delivery of any statement or the giving of any notice
provided for or required herein may be effected by (i) delivery by hand and the
execution by the recipient of a written receipt, or (ii) by depositing with the
United States Postal Service or in any one of its regular depositories the same
to the recipient by registered or certified mail, postage prepaid, with return
receipt requested, addressed as follows: in the case of Executive, to
Executive’s last known residence; or in the case of the Company, to its
principal offices, or any subsequent address provided to Executive, to the
attention of the Chief Executive Officer, with copy to Mitchell S. Bloom,
Goodwin Procter LLP, 53 State Street, Boston, MA, mbloom@goodwinprocter.com.
15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts to
be executed, and entirely to be performed, in such State, and in any event
without giving effect to any choice or conflict of law provisions of such State.
16.    No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the parties hereto and their respective
successors and permitted assigns.


11    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





17.    Headings. The headings contained in this Agreement are for convenience
only and shall in no manner be construed as part of this Agreement.
18.    Gender. The use of the feminine gender shall include the masculine gender
and the singular, the plural and vice versa.
19.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof. This Agreement may not be
changed except by an agreement, in writing, executed by a duly authorized
representative of the Company and Executive.
20.    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If any term or provision of this Agreement is
judicially determined to be invalid or unenforceable, then the parties agree
that such provision shall automatically be modified to be enforceable to the
fullest extent permitted by then applicable law.
21.    Indemnification. In addition to the indemnification provisions applicable
to Executive under the Company’s certificate of incorporation and bylaws, the
Company hereby agrees to indemnify, hold harmless and defend Executive, to the
maximum extent allowable under Delaware law, from and against any and all
claims, liabilities, losses, costs, expenses, causes of action and damages
(including, without limitation, attorney fees and court costs, as incurred)
arising out of or related in any manner to his employment. The Company shall use
reasonable efforts to maintain during the Term, Directors and Officers liability
insurance, in amounts and with deductibles customary for a comparably situated
company and shall extend such coverage to include Executive, during the Term and
for not less than six (6) years thereafter, for any matters relating to his
employment with the Company.
22.    Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
23.    Section 409A of the Code.


(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of Executive’s separation from service within the meaning of Section 409A
of the Code, the Company determines that Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that Executive becomes entitled to under this Agreement
on account of Executive’s separation from service would be considered deferred
compensation otherwise subject to the twenty (20) percent additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six (6)
months and one day after Executive’s separation from service, or (B) Executive’s
death. If any such delayed payment is otherwise


12    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.
(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive’s
termination of employment, then such payments or benefits shall be payable only
upon Executive’s “separation from service.” The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A‑1(h).
(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
(e)    The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.
24.    Survival. The provisions of this Agreement will survive the termination
of Executive’s employment for any reason to the extent necessary to enable the
parties to enforce their respective rights hereunder.
* * *








13    
ACTIVE/84691149.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has hereunto set Executive’s hand,
effective as of the date first above written.


 
EXECUTIVE
 
 /s/ Gaurav Aggarwal
 
Gaurav Aggarwal, M.D.
 
 
 
OCERA THERAPEUTICS, INC.
 
By: /s/ Linda Grais
 
Linda Grais, M.D.
 
Chief Executive Officer
 
 







                    

















































--------------------------------------------------------------------------------







APPENDIX A


FORM OF GENERAL RELEASE


RELEASE OF CLAIMS
This Release of Claims (the “Release”) is entered into by Gaurav Aggarwal, M.D.
(the “Executive”) pursuant to the Agreement of Employment dated April 8, 2016,
by and between Ocera Therapeutics, Inc., a Delaware corporation (the “Company”),
and the Executive (the “Agreement”). This Release is the release of legal claims
referenced in Section 7(b) or 7(e) of the Agreement. Terms with initial
capitalization that are not otherwise defined in this Release have the meanings
set forth in the Agreement.
1.    Consideration. The Company shall provide the Executive with the payments
and benefits described in either Section 7(b) or 7(e) of the Agreement, at the
times provided therein.
2.    Release of Claims. The Executive voluntarily releases and forever
discharges the Company and its predecessors, successors, assigns, and current
and former members, equity holders. partners, directors, officers, employees,
representatives, attorneys, agents, subsidiaries and all persons acting by,
through, under or in concert with any of the foregoing (any and all of whom or
which are hereinafter referred to as the “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown (collectively, “Claims”)
that the Executive now has, owns or holds, or claims to have, own, or hold, or
that he at any time had, owned, or held, or claimed to have had, owned, or held
against any Releasee. This general release of Claims includes, without
implication of limitation, the release of all Claims:
•
relating to the Executive’s employment by and retirement from employment with
the Company;

•
of wrongful discharge;

•
of breach of contract;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964;

•
under any other federal or state statute, to the fullest extent that Claims may
be released;

•
of defamation or other torts;



15    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





•
of violation of public policy; and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

•
In granting the release herein, Executive understands that this Agreement
includes a release of all claims known or unknown. In giving this release, which
includes claims which may be unknown to Executive at present, Executive
acknowledges that he has read and understands Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” Executive hereby expressly
waives and relinquishes all rights and benefits under that section and any law
of any jurisdiction of similar effect with respect to the release of any unknown
or unsuspected claims Executive may have against the Company or any Releasee.

3.    Limitations on Release. Notwithstanding anything in Section 2 of this
Release to the contrary, nothing in this Release limits the Executive’s rights
to (i) any salary, bonus, vacation pay or any other compensation or benefits or
reimbursement of expenses earned or accrued prior to the date hereof, (ii)
indemnification by the Company that the Executive may have pursuant to any
contract, the organizational documents of the Company and its subsidiaries or
pursuant to applicable law or (iii) pursue a claim against the Company in the
event that it breaches any of its obligations under the Agreement.
4.    No Assignment. The Executive represents that he has not assigned to any
other person or entity any Claims against any Releasee.
5.    Right to Consider and Revoke Release. The Executive acknowledges that he
has been given the opportunity to consider this Release for a period of
twenty-one (21) days after the Executive receives this Release. In the event the
Executive executed this Release within less than twenty-one (21) days, he
acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Release until the end of the twenty-one (21) day
period. To accept this Release, the Executive shall deliver a signed Release to
the Company within such twenty-one (21) day period. For a period of seven (7)
days from the date when the Executive executes this Release (the
“Revocation Period”), he shall retain the right to revoke this Release by
written notice that is received by the Company on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the twenty-one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).
6.    Other Terms.
(a)    Legal Representation; Review of Release. The Executive acknowledges that
he has been advised to discuss all aspects of this Release with his attorney,
that he has


16    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





carefully read and fully understands all of the provisions of this Release and
that he is voluntarily entering into this Release.
(b)    Binding Nature of Release. This Release shall be binding upon the
Executive and upon his heirs, administrators, representatives and executors
(c)    Amendment. This Release may be amended only upon a written agreement
executed by the Executive and the Company.
(d)    Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.
(e)    Governing Law and Interpretation. This Release shall be deemed to be made
and entered into in the state of California, and shall in all respects be
interpreted, enforced and governed under the laws of California, without giving
effect to the conflict of laws provisions of California law. The language of all
parts of this Release shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against either the Company or the
Executive.
(f)    Entire Agreement; Absence of Reliance. The Executive acknowledges that he
is not relying on any promises or representations by the Company or any of its
agents, representatives or attorneys regarding any subject matter addressed in
this Release.
So agreed by the Executive.
 
 
 
 /s/ Gaurav Aggarwal
 
April 08, 2016
Gaurav Aggarwal, M.D.
 
Date









17    
ACTIVE/84691149.2

--------------------------------------------------------------------------------





APPENDIX B




California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.


(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or


(2)    Result from any work performed by the employee for his employer.


(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.




18    
ACTIVE/84691149.2